DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.

Response to Amendment
	The amendment filed on 7/1/2021 has been entered.  Claims 1-2, 4, 6-10, and 13-26 are pending in the application.  Claims 3, 5, and 11-12 have been cancelled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

a. a housing having a longitudinal axis; 
b. a dose selector capable of being rotated about said longitudinal axis with respect to said housing by a user to set a dose of medicament to be ejected from the injection device; 
c. a spring capable of storing energy necessary for ejecting the dose of medicament from the injection device, wherein the spring is coupled to the dose selector such that a charging force can be transferred from the dose selector to the spring to increase the energy stored by the spring; 
d. a ratchet arrangement moveable between an engaged state in which the spring is limited from unwinding from a currently selected dose and a disengaged state in which the spring is able to unwind; and 
e. a drive assembly including a plunger element comprising a lead screw concentrically arranged within and rotationally fixed with respect to a rotatable drive sleeve and capable of providing an axial force for ejecting the dose of medicament from the injection device, via a force path extending between the spring and the plunger element, 
wherein the drive assembly further comprises 
f. a drive clutch moveable from a disengaged state in which said force path from the spring to the plunger element is interrupted and an engaged state in which said force path is continuous and the drive assembly can provide the axial force for ejecting the dose of medicament from the injection device, 
wherein the drive clutch reaches its fully engaged state before the ratchet arrangement has reached its fully disengaged state, and 
wherein said drive clutch comprises a drive clutch component having splines on a rear face thereof, the splines being engageable with splines on a front face of said drive sleeve during forward movement of said drive sleeve.

Claim 8 (currently amended): An injection device comprising: 
a. a housing having a longitudinal axis; 
b. a dose selector capable of being rotated about said longitudinal axis with respect to said housing by a user to set a dose of medicament to be ejected from the injection device; 
c. a spring capable of storing energy necessary for ejecting the dose of medicament from the injection device, wherein the spring is coupled to the dose selector such that a charging force can be transferred from the dose selector to the spring to increase the energy stored by the spring; 
d. a ratchet arrangement moveable between an engaged state in which the spring is limited from unwinding from a currently selected dose and a disengaged state in which the spring is able to unwind; and 
e. a drive assembly including a plunger element capable of providing an axial force for ejecting the dose of medicament from the injection device, via a force path extending between the spring and the plunger element, 
wherein the drive assembly further comprises 
f. a drive clutch moveable from a disengaged state in which said force path from the spring to the plunger element is interrupted and an engaged state in which said force path is continuous and the drive assembly can provide the axial force for ejecting the dose of medicament from the injection device, 
wherein the ratchet arrangement comprises a ratchet component rotationally and axially locked with respect to said housing and a drive plate including a first set of splines, and 
wherein the drive clutch reaches its fully engaged state before the ratchet arrangement has reached its fully disengaged state, 
wherein the spring is fixed at one end to said housing and fixed at another end to a rotatable drive sleeve, and 
wherein the drive assembly further comprises a drive shaft engageable with said drive sleeve to drive the plunger element.

Claim 18 (currently amended): The injection device of claim 17 wherein the drive assembly has a rotational to axial coupling, where the drive assembly is rotationally drivable by the torsion spring and is arranged to provide the axial force for ejecting the dose from the injection device.

REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-10, and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments dated 7/1/2021 are persuasive.
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including the splines being engageable with splines on a front face of said drive sleeve during forward movement of said drive sleeve.  The closest prior art is Pawulski et al. (WO 2015/007820 A1).  Pawulski discloses an injection device (see Fig. 1) comprising: a housing (10), a rotatable dose selector (80), a spring (90) for storing energy, a ratchet arrangement (130/132/44), a drive assembly including a plunger element comprising a lead screw (30) concentrically arranged within and rotationally fixed to a rotatable drive sleeve (60) (see page 15 lines 4-6 and lines 17-18), a drive clutch (40), wherein the drive clutch (40) reaches its fully engaged state (see page 15 lines 4-6) before the ratchet arrangement (130/132/44) reaches its fully disengaged state (teeth of driver 40 engage before depressing injection button 70), the drive clutch (40) comprising a drive clutch component (46) having splines on a rear face thereof (see page 15 lines 17-18).  However, the drive sleeve (60) is axially constrained to the housing (10) (see page 15 lines 30-31).  Therefore, Pawulski fails to state the splines being engageable with splines on a front face of said drive sleeve during forward movement of said drive sleeve.  
Claims 2, 4, 6-7, and 16-26 are allowed by virtue of their dependency on allowed claim 1.
In regards to independent claim 8, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including wherein the drive clutch reaches its fully engaged state before the ratchet arrangement has reached its fully disengaged state.  The closest prior art is Kohlbrenner et al. (US 2009/0254035 A1).  Kohlbrenner discloses an injection device (see Fig. 2) comprising a housing (20), a rotatable dose selector (60), a spring (310) for storing energy, a ratchet arrangement (240 and 260), a drive assembly including a plunger element (90), a drive clutch (230), wherein the ratchet arrangement (240 and 260) comprises a ratchet component (240) rotationally and axially locked with respect to said housing (20) (par. [0096]) and a drive plate (260) including a first set of splines (i.e. “serrated”, see Fig. 15, par. [0099]), wherein the spring (310) is fixed at one end to said housing (20) and fixed at another end to a rotatable drive sleeve (231, see par. [0124]), wherein the drive assembly further comprises a drive shaft (210) engageable with said drive sleeve (231) to drive the plunger element (90) (see par. [0124]).  However, Kohlbrenner fails to state wherein the drive clutch reaches its fully engaged state before the ratchet arrangement has reached its fully disengaged state.  
Claims 9-10 and 13-15 are allowed by virtue of their dependency on allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783